MEMORANDUM OPINION

                                          No. 04-08-00830-CR

                                           Walter S. SPIVEY,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-10056A
                             Honorable Lori A. Crockett, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 4, 2009

DISMISSED

           The trial court’s certification in this appeal states that this case “is a plea-bargain case,

and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant

has a right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). On November 24, 2008, we ordered that this appeal would be dismissed pursuant to

Rule 25.2(d) unless appellant filed an amended trial court certification showing that he had the
                                                                                 04-08-00830-CR


right of appeal by December 29, 2008. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v.

State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). No such amended trial

court certification has been filed. Therefore, Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, this appeal is dismissed.

                                                          PER CURIAM



DO NOT PUBLISH




                                                 -2-